357 F.2d 800
Paul John CARBO and Joseph Sica, Appellants,v.UNITED STATES of America, Appellee.
No. 20150.
United States Court of Appeals Ninth Circuit.
March 15, 1966.

Wm. B. Beirne, A. L. Wirin, Fred Okrand, Los Angeles, Calif., for appellant Paul Carbo.
Russell E. Parsons, Los Angeles, Cal., for appellant Joseph Sica.
Manuel L. Real, U. S. Atty., John K. Van de Kamp, Asst. U. S. Atty., Chief, Crim. Div., J. Brin Schulman, Asst. U. S. Atty., Asst. Chief, Crim. Div., Robert L. Brosio, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before BARNES, HAMLIN and ELY, Circuit Judges.
PER CURIAM:


1
After numerous unsuccessful appeals to this court on various phases of their indictment, trial and conviction,1 this appeal is taken from the denial of a § 2255 motion in the district court.


2
We find no merit in this appeal. We adopt certain language used by the trial judge in denying the motions below:


3
"It appears to me indisputably shown that there is not the slightest basis in fact for the contentions made in the Carbo and Sica motions under 28 U.S.C. 2255. And I further find and hold that, assuming any possible interpretation of my July 17, 1964 remarks most favorable to petitioner's contentions, they are without merit and have no substantial basis in law." (R.T. p. 75.)


4
Judgment affirmed.



Notes:


1
 Carbo v. United States, 9 Cir., 277 F.2d 433 (1960); Carbo v. United States, 9 Cir., 288 F.2d 282 (1961); Carbo v. United States, 9 Cir., 288 F.2d 686 (1961); Carbo v. United States, 9 Cir., 300 F.2d 889 (1962); Carbo v. United States, 9 Cir., 302 F.2d 456 (1962); Carbo v. United States, 9 Cir., 314 F.2d 718 (1964)